Name: 91/70/EEC: Commission Decision of 28 January 1991 on financial contributions from the Community for the eradication of contagious bovine pleuropneumonia in Spain (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  means of agricultural production;  EU finance;  health
 Date Published: 1991-02-13

 Avis juridique important|31991D007091/70/EEC: Commission Decision of 28 January 1991 on financial contributions from the Community for the eradication of contagious bovine pleuropneumonia in Spain (Only the Spanish text is authentic) Official Journal L 039 , 13/02/1991 P. 0021 - 0021COMMISSION DECISION of 28 January 1991 on financial contributions from the Community for the eradication of contagious bovine pleuropneumonia in Spain (Only the Spanish text is authentic) (91/70/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Articles 3 and 4 thereof, Whereas outbreaks of contagious bovine pleuropneumonia occurred in Spain in September 1990; whereas the appearance of this disease is a serious danger to the Community's cattle and, in order to help eradicate the disease as rapidly as possible, the Community has the possibility of making good the losses so caused; Whereas, as soon as the presence of contagious bovine pleuropneumonia was officially confirmed, the Spanish authorities took appropriate measures which included the measures listed in Article 3 (2) of Decision 90/424/EEC; whereas such measures were notified by the Spanish authorities; Whereas the conditions for Community financial assistance have been met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 For outbreaks of contagious bovine pleuropneumonia which have occurred during the month of September 1990 Spain may obtain Community financial assistance. The financial contribution by the Community shall be: - 50 % of the costs incurred by Spain in compensating owners for the slaughter and for destruction, as appropriate, of bovines and bovine products; - 50 % of the costs incurred by Spain for the cleaning, disinsectization and disinfection of holdings and equipment; - 50 % of the costs incurred by Spain in compensating owners for the destruction of contaminated feedingstuffs and contaminated equipment. Article 2 The Community financial contribution shall be granted after supporting documents have been submitted. Article 3 The Community shall follow developments in the situation regarding the disease and, if necessary, due to its evolution, shall adopt a new Decision in accordance with the provisions laid down in Article 3 (4) of Decision 90/424/EEC. Article 4 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 28 January 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19.